DETAILED ACTION
The examiner for your application in the USPTO has changed.  Examiner Abigail VanHorn can be reached at 571-270-3502.
Receipt of Arguments/Remarks filed on January 28 2022 is acknowledged. Claims 1-16, 19-20, 23-25, 27, 29-32 and 37 were/stand cancelled. Claims 17-18, 21-22, 28, 33-35 and 38 were amended. Claims 17-18, 21-22, 26, 28, 33-36 and 38-39 are pending. Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 29 2020. Claims 17-18, 21-22, 28, 33-36 and 38-39 are directed to the elected invention.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Objections/Rejections
	The amendments filed January 28 2022 has overcome the objection of claim 21.
	The cancellation of claim 37 in the response filed January 28 2022 has rendered the objection of the claim not. 


New and Modified Rejections Necessitated by the Amendments Filed January 28 2022


Claim 17 is objected to because of the following informalities:  the claim recites (a) “a an” acrylated in line 2.  Appropriate correction is required.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-18, 21-22, 28, 33-35 and 38-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhao et al. (Journal of Applied Polymer Science 2009, Vol. 114, 1464-1470, cited in the Office action mailed on August 31 2020) in view of Ameer et al. (U.S. PG-Pub. No. 2014/0155516 A1, cited on PTO Form 1449).

Applicants Claim
Applicants claim a composite material comprising: (a) an acrylated or methacrylated poly(diol citrate) polymer, wherein the acrylated or methacrylated poly(diol citrate) polymer consists of a polyester of citric acid monomers and linear aliphatic diol monomers with acrylate or methacrylate groups displayed on a portion of the citric acid monomers; (b) a thermoresponsive initiator compound, wherein an increase in temperature above a threshold temperature results in radical formation from the thermoresponsive initiator compound, and the radical formation initiates curing of the 

Determination of the scope and content of the prior art 
(MPEP 2141.01)
For claims 17 and 37, Zhao teaches a poly(1,8-octanediol citrate) (POC) elastomer, which is prepared from a composition comprising: (a) acrylated prepolymer and (b) benzoyl peroxide (BPO) (see page 14, left column, preparation of the elastomers section: line 103; and page 145: Scheme 1), wherein the structure of the acrylated prepolymer is as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As such, the “poly(1,8-octanediol citrate) (POC) elastomer” reads on the acrylated poly(diol citrate) “composite material” of claim 17; and the “benzoyl peroxide” reads on the “thermoresponsive initiator compound, e.g. BPO” of claims 17 and 37.  With regards to the instant claim language of “consists of”, the claim is open to any acrylate or methacrylate group displayed on a portion of the citric acid monomers.  The instant 
In addition, Zhao teaches that in order to increase the range of mechanical properties of the elastomers, an incorporation of a second type of crosslink into the polyester network is desirable, wherein acrylate moieties are incorporated to provide a secondary crosslinkable network derived from free-radical polymerization, and said radical polymerization process also allows for the rapid curing or fixation of the elastomer if necessary (see: page 1465, left column, the 1st paragraph).
	Zhao further teaches that the radical polymerization and curing process are taken placed under the crosslinking conditions, wherein the mixture of the acrylated prepolymer and benzoyl peroxide (radical initiator BPO) are place together in the oven at 80°C for 12 hours, followed by increasing the temperature to 120°C for 24 hours to obtain the polyester network (POC elastomer) (see page 1466, left column: Preparation of the elastomer section, 1st paragraph).  Therefore, Zhao’s teaching also suggests the similar curing condition and process, as recited in the claim 17.
For claim 28, Zhao teaches the prepolymers, i.e. the acrylated prepolymer set forth above, are liquid, but the POC elastomer appears is in solid form (see: page 1467, left column, line 1-2).
For claim 33, Zhao teaches that acrylated prepolymer is formed from citric acid and 1,8-octanediol (see: page 1465, Scheme 1 and Experimental section).  As such, the “1,8-octanediol” reads on the claimed “linear aliphatic diol monomer” as evidenced by the instant claim 33.
For claims 34-35, Zhao teaches the acrylated prepolymer display an acrylate group, as follows (see: page 1465, Scheme 1):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
Zhao also teaches that by varying the type and content of the chemical crosslinker, varying the crosslinking temperature, and varying the crosslinking time, the mechanical properties of the elastomers can be adjusted, i.e. the content of acrylated monomer (see: page 1468, the entire left column).
For claims 38 and 39, Zhao teaches the poly(1,8-octanediol citrate) (POC) elastomer, which is prepared via radical polymerization curing process, i.e. 80°C, as discussed above (see claim 17 set forth above).  However, Zhao also suggests that by varying the type and content of the chemical crosslinker, varying the crosslinking temperature, and varying the crosslinking time, the mechanical properties of the elastomers can be adjusted (see: page 1468, the entire left column).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
claim 17.  Zhao also teaches that the polymer is a citric-acid based polyester used in tissue engineering applications, i.e. coating, films, or a variety of biomedical devices used for drug delivery and tissue engineering (see: abstract; and page 1470, column 2, paragraph 1).
However, Zhao does not teach the inclusion of an additional structural component (b), i.e. bioceramic comprises hydroxyapatite (HA) and its amount, as recited in claims 17-18 and 21. The deficiency is taught by the reference Ameer et al.
Ameer teaches a composite material comprising a citric-acid based polyester used in a composite material (see: [0004]), wherein the composite material comprises one or more additional structural components, e.g. bioceramic, useful for orthopedic device with improved osteointegration capacity (see: [0002-0004]).  As such, Ameer teaches the similar structural component of claim 17.  It is taught that in addition to the bioceramic, the compositions may also be reinforced with a second material such as a reinforcing polymer (paragraph 0048).  Reinforcing polymers include acrylic based and methacrylic based polymers (paragraph 0051).  
	For claim 18, Ameer teaches the composition comprising a composite of a citric acid polyester and a bioceramic, wherein the bioceramic component forms about 15 weight percent of the composition (see: [0004]).  As such, it reads on the “the additional structurant component is at least 10 % of the composite material” as claimed.
For claims 20-21, Ameer teaches the “bioceramic” component is hydroxyapatite (HA) (see: [0007]).
For claim 22, Ameer teaches the composite of a citric acid polyester and a bioceramic can be in a composition (see: [0004]).


Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine the teachings of Zhao and Ameer to form a composite material comprising an acrylated citric-acid based polyester, which can be used in tissue engineering, as suggested by Zhao, and further incorporating one or more additional structural components, i.e. a bioceramic, as suggested by Ameer, in order to form a specific type of tissue engineering device, i.e. an orthopedic device with improved osteointegration capacity, because Ameer teaches that the new composite containing the additional natural bioceramic structural component (hydroxyapatite (HA) is useful for orthopedic devices with improve the osteointegration capacity.
Therefore, from the combined teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.



(2)	Claims 17-18, 21-22, 28, 33-36 and 38-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhao et al. (Journal of Applied Polymer Science 2009, Vol. 114, 1464-1470) in view of Ameer et al. (U.S. PG-Pub. No. 2014/0155516 A1) applied to claims 17-18, 21-22, 28, 33-35 and 38-39, and further in view of Ito et al. (U.S. PG-Pub. No. 2014/0350187 A1).
Applicants Claim
Applicants claim a composite material comprising: (a) acrylated polymer a thermoresponsive initiator compound (e.g. benzoyl peroxide or BPO or an diazo compound); and (b) one or more additional structural component, i.e. bioceramic, e.g. hydroxyapatite).

Determination of the scope and content of the prior art 
(MPEP 2141.01)
The teachings of  Zhao and Ameer have been set forth above.


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	Zhao teaches the use of benzoyl peroxide (BPO) as the radical polymerization initiator for heat curing process, as discussed above.  But Zhao does not teach the other type of initiator, i.e. a diazo compound, as recited in claim 36.  The deficiency is taught by the reference Ito et al.
Ito teaches a curable resin composition including a thermoplastic resin (A)... and a monofunctional curable monomer (B)….wherein the monofunctional curable monomer (B) is a monofunctional (meth)acrylic acid derivative.  Noted that (meth)acrylate is a methacrylic acid derivative (see: [0009]).
Ito further teaches that the curable resin may be cured using an initiator, e.g. initiator (C) (see: [0080]), wherein examples of the initiator (C) include a thermal initiator, i.e. an 

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine the teachings of Zhao and Ito, and to form a polymeric composition which utilizes a thermoresponsive initiator, e.g. benzoyl peroxide (BPO) in the process taught by Zhao, or another thermoresponsive initiator, i.e. a diazo compound taught by Ito, in order to form a composition which can be cured at a specific temperature or pressure, as determined by the use of the diazo compound, as suggested by Ito.
Therefore, from the combined teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments
Applicants’ arguments filed January 28 2022 have been fully considered but they are not persuasive. 
Applicants argue that the instant claims have been amended to recite the acrylated or methacrylated poly(diol citrate) polymer consist of a polyester of citric acid monomers and linear aliphatic diol monomers with acrylate and methacrylate groups 
Regarding applicants’ arguments, the instant claims broadly recite acrylate and methacrylate groups.  The 1,3-diglycerolate diacrylate is an acrylate group.   Looking to the instant specification, example 1 utilized glycidyl methacrylate.   Looking at figure 1A of the instant specification this results in a CH2CH(OH)CH2 between the citric acid C(O)O and the acrylic/methacrylic group.  Applicants own specification does not seem to indicate that it is merely an acrylate CH2CHC(O)O or methacrylate (CH2C(CH3)C(O)O group which is attached to the citric acid.  Thus, the examiner cannot agree that the consisting of seems to limit the structure to only an acrylate CH2CHC(O)O or methacrylate (CH2C(CH3)C(O)O group attached.  With regards to the language of “displayed on”, the instant specification provides no limiting definition for this term.  If the acrylate or methacrylate groups are attached to the polymer via the citric acid monomers, then they are interpreted as being displayed on the citric acid monomers.  As shown in scheme 1 of Zhao which is repeated on page 6 of the remarks, the acrylated prepolymer has the acrylate groups attached to the citric acid.  Thus, this structure meets the displayed on limitation.  







The following rejection is based on the interpretation that the instant claims exclude a diacrylate.  


Claims 17-18, 21-22, 28, 33-35 and 38-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhao et al. (Journal of Applied Polymer Science 2009, Vol. 114, 1464-1470, cited in the Office action mailed on August 31 2020) in view of Ameer et al. (U.S. PG-Pub. No. 2014/0155516 A1, cited on PTO Form 1449) and Fonseca et al. (Reactive and Functional Polymers, 2015).

Applicant Claims
Applicants claim a composite material comprising: (a) an acrylated or methacrylated poly(diol citrate) polymer, wherein the acrylated or methacrylated poly(diol citrate) polymer consists of a polyester of citric acid monomers and linear aliphatic diol monomers with acrylate or methacrylate groups displayed on a portion of the citric acid monomers; (b) a thermoresponsive initiator compound, wherein an increase in temperature above a threshold temperature results in radical formation from the thermoresponsive initiator compound, and the radical formation initiates curing of the acrylated or methacrylated poly(diol citrate) polymer into a cured polymer; and (c) a bioceramic component (e.g. hydroxyapatite).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Zhao et al. are set forth above.  It is taught that the acrylate moieties are incorporated into order to provide a secondary crosslinkable network and to increase the range of mechanical properties (pages 1464-1465 bridging paragraph).  Zhao et al. teaches a thermally cured composite.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
However, Zhao et al. does not teach the inclusion of an additional structural component (b), i.e. bioceramic comprises hydroxyapatite (HA) and its amount, as recited in claims 17-18 and 21. The deficiency is taught by the reference Ameer et al.
Ameer et al. teaches a composite material comprising a citric-acid based polyester used in a composite material (see: [0004]), wherein the composite material comprises one or more additional structural components, e.g. bioceramic, useful for orthopedic device with improved osteointegration capacity (see: [0002-0004]).  As such, Ameer teaches the similar structural component of claim 17.  It is taught that in addition to the bioceramic, the compositions may also be reinforced with a second material such as a reinforcing polymer (paragraph 0048).  Reinforcing polymers include acrylic based and methacrylic based polymers (paragraph 0051).  Concentrations of the bioceramic is an amount of 50 wt% or greater (claim 35).  
While Zhao et al teaches the inclusion of acrylate crosslinker, Zhao et al. does not teach other acrylate crosslinkers which can be utilized.  However, this deficiency is cured by Fonseca et al.
Fonseca et al. is directed to the synthesis of unsaturated polyesters (UPs) based on renewable monomers: structure/properties relationship and crosslinking with 2-hydroxyethyl methacrylate (HEMA).  UPs are prepared by polycondensation of diols and aromatic or aliphatic dicarboxylic acid.  The UPs are afterwards crosslinked (page 1, left column). Crosslinking was carried out with 2-hydroxyethyl methacrylate which is a less toxic monomer (page 1, right column).  The UPs were crosslinked using 2-hydroxyethyl methacrylate and BOP as thermal initiator (section 2.3).  Table 6 shows the various ratios 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhao et al., Ameer et al. and Fonseca et al. and utilize 2-hydroxyethyl methacrylate as the secondary crosslinker.  One skilled in the art would have been motivated to utilize this crosslinker as Zhao et al. teaches an acrylate crosslinker which is crosslinked via initiator BPO in crosslinking polyesters.  Fonseca et al. teaches 2-hydroxyethyl methacrylate is crosslinked with initiator BPO in unsaturated polyesters and that this crosslinker is less toxic and used in the biomedical field.  Since Fonseca et al. teaches the manipulation of mechanical properties with the crosslinking which is the same reason Zhao et al. utilizes the crosslinker there is a reasonable expectation of success.  
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine the teachings of Zhao et al., Ameer et al. and Fonseca et al. to form a composite material comprising an acrylated citric-acid based polyester, which can be used in tissue engineering, as suggested by Zhao, and further incorporating one or more additional structural components, i.e. a bioceramic, as suggested by Ameer, in order to form a specific type of tissue engineering device, i.e. an orthopedic device with improved osteointegration capacity, because Ameer teaches that the new composite containing the additional natural bioceramic structural component (hydroxyapatite (HA) is useful for orthopedic devices with improve the osteointegration capacity.
prima facie case of obviousness exists. See MPEP 2144.05.
Regarding claims 34-35, Fonseca et al. teaches a variety of ratios of UPs and HEMA.  Zhao also teaches that by varying the type and content of the chemical crosslinker, varying the crosslinking temperature, and varying the crosslinking time, the mechanical properties of the elastomers can be adjusted, i.e. the content of acrylated monomer.  Thus, one skilled in the art would manipulate the amount of the crosslinker in order to manipulate the mechanical properties.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
Regarding claims 38-39, Zhao et al. and Fonseca et al. both teach thermal curing.  Note MPEP 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  “In determining validity of a product-by-process claim, the focus is on the product and not the process of making it.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1369 (Fed.Cir.2009). The process of making is only relevant “if the process by which a product is made imparts ‘structural and functional differences’ distinguishing the claimed product from the prior art” Greenliant Systems, Inc. v. XicorLLC, 692 F.3d 1261, 1268 (Fed. Cir. 2012).

	
Claims 17-18, 21-22, 28, 33-36 and 38-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhao et al. in view of Ameer et al. and Fonseca et al. applied to claims 17-18, 21-22, 28, 33-35 and 38-39, and further in view of Ito et al. (U.S. PG-Pub. No. 2014/0350187 A1).
Applicants Claim
The instant application claims the initiator compound is a diazo compound.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
The teachings of  Zhao et al., Ameer et al. and Fonseca et al. have been set forth above.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	While Zhao et al. teaches the use of benzoyl peroxide (BPO) as the radical polymerization initiator for heat curing process,  Zhao et al. does not teach the other types of initiators.  However, this deficiency is cured by Ito et al.
Ito et al. teaches a curable resin composition including a thermoplastic resin (A)... and a monofunctional curable monomer (B)….wherein the monofunctional curable monomer (B) is a monofunctional (meth)acrylic acid derivative.  Noted that (meth)acrylate is a methacrylic acid derivative (see: [0009]).
Ito  et al. further teaches that the curable resin may be cured using an initiator, e.g. initiator (C) (see: [0080]), wherein examples of the initiator (C) include a thermal initiator, i.e. an diazo compound (see: [0081]; and [0083]), and wherein the diazo compounds include 2,2'-azobis(4-methoxy-2,4-dimethylvaleronitrile) (see: [0083]).  This reads on the claimed diazo thermal initiator compound initiator “V-70 is 2,2'-Azobis(4-methoxy-2,4-dimethylvaleronitrile, as evidenced by the instant specification (see: page 8, line 13-14).  Other initiators include benzoyl peroxide (paragraph 0082).
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhao et al., Ameer et al., Fonseca et al. and Ito et al., and utilize V-70 as the initiator.  One skilled in the art would have been motivated to replace the benzyl peroxide initiator of Zhao et al. (or Fonseca et al.) with an azo initiator as both are taught as thermal initiators for a curing reaction.  It would have been obvious to one of ordinary skill in the art to try known thermal initiators as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616